Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The Applicant’s election, filed on 5/27/2022, with traverse, Species I, Figs. 1B-3C, claims 1-9, is acknowledged.  The reason for the election with traverse is following:

    PNG
    media_image1.png
    385
    998
    media_image1.png
    Greyscale

The above allegation is false!  In the restriction, issued on 5/3/22, the detailed explanation for the reason of restriction was clearly stated:

    PNG
    media_image2.png
    572
    970
    media_image2.png
    Greyscale

These non-obvious variants of different coil arrangements/configurations of the three species clearly require different search strategies and considerations; thus, creating examination burden.
The Applicant’s identification of the claims 1-9 encompassing the elected Species 1, is found not accurate because of the following:
Claim 6 relates to Species 2 that is the embodiment about the coils’ arrangement is required to satisfies:  
    PNG
    media_image3.png
    45
    230
    media_image3.png
    Greyscale

 Claims 7-8 relates to Species 3 that is the embodiment of the coil substrate being cut and folded to form a laminated coil substrate assembly with the requirement that the coil substrate is configured to be folded such that the plurality of wirings of a (m + 1)-th coil is positioned on the central space of a m-th coil in the laminated coil substrate.
Thus, based on the Applicant’s election of Species I that is related to laminated coil substrate with the coils being arranged in an overlap manner and the coils being configured having widths relates to the substrate respective holes’ width.  Thus, claims 1-5, 9-11, 15-16 and 20 are related to the elected Species 1.  Accordingly, claims 1-5, 9-11, 15-16 and 20 have been considered on the merit therein; other claims have been withdrawn from consideration due to being related to non-elected inventions.  If/when the generic claim 1 being allowed, then the Applicant will be entitled to consideration of other claims, which depend from the generic claim, to additional species. 
In conclusion, the reason for traverse is not found persuasive.  The Restriction/Election is hereby made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-10, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the plurality of first wirings forms a first wiring group having a width W1 along a rotation direction of a motor, the plurality of second wirings forms a second wiring group having a width W2 along the rotation direction of the motor such that the width W1 of the first wiring group is substantially equal to the width W2 of the second wiring group, and each of the openings in the central space of a respective one of the coils has a width WO along the rotation direction of the motor such that each of the width W1 and the width W2 is shorter than the width WO” is indefinite because the rotation direction, i.e. a direction of revolving, cannot define a line for “a width W1 along a rotation direction”, “a width W2 along the rotation direction” and “a width WO along the rotation direction”.  
In light of the spec, it is understand that “the plurality of first wirings forms a first wiring group having a width W1 along an axial axis of a rotation direction of a motor, the plurality of second wirings forms a second wiring group having a width W2 along the axial axis of the rotation direction of the motor such that the width W1 of the first wiring group is substantially equal to the width W2 of the second wiring group, and each of the openings in the central space of a respective one of the coils has a width WO along the axial axis of the rotation direction of the motor such that each of the width W1 and the width W2 is shorter than the width WO”
In claim 3, “the plurality of coils is formed such that an angle between the plurality of first wirings and the rotation direction of the motor is substantially 90 degrees” is indefinite because the rotation direction, i.e. a direction of revolving, cannot define an angle.  In light of the spec, it is understood as “the plurality of coils is formed such that an angle between the plurality of first wirings and the axial axis of the rotation direction of the motor is substantially 90 degrees”.
In claims 4 and 10, “the coil substrate is configured to be folded such that the second wiring group of a lower one of the coils and the first wiring group of an upper one of the coils overlap in the opening of the central space of an inner one of the coils” with the terms “a lower one”, “an upper one” and “an inner one” render the claimed language indefinite because it is unclear to what is/are referential point(s) being based on to determine so-called “a lower one” (i.e. lower coil), “an upper one” (i.e. upper coil) and “an inner one” (i.e. inner coil); also, should it be plural “lower ones”, “upper ones” and “inner ones” instead of single “a lower one”, “an upper one” and “an inner one” because the folded substrate has plural coils are respectively overlapped.
Other claims, listed above, are included herein due to their dependencies from the above rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 11, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by EP 2056309 A1 (herein EP’309).
EP’309 discloses a motor coil substrate, comprising: a coil substrate [1] configured to be wound in a cylindrical shape (figs. 1-3B and 7B), the coil substrate comprising a flexible substrate [3] and a plurality of coils [2, 2.1-2.n in figs. 1, 3B, 19A-19B and 20A] formed on the flexible substrate such that the flexible substrate has a first end and a second end on an opposite side with respect to the first end and that the plurality of coils is positioned from the first end to the second end of the flexible substrate [2, 2.1-2.n in figs. 1, 3B, 19A-19B and 20A], wherein the plurality of coils is formed such that each of the coils has a central space [3.2 figs. 19A] and comprises a plurality of wirings surrounding the central space, and the flexible substrate has a plurality of openings [5 fig 5] formed such that each of the openings is penetrating through the flexible substrate and positioned in the central space of a respective one of the coils. 

    PNG
    media_image4.png
    243
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    359
    1387
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    292
    884
    media_image6.png
    Greyscale

RE claim 2/1, EP’309 discloses the motor coil substrate, as shown in figs. 19A-20A.
 
    PNG
    media_image7.png
    728
    1015
    media_image7.png
    Greyscale

Because each of the EP’309 plurality of coils [2.1-2.n]  is shaped as a rectangular (see fig. 20A), each coil includes the plurality of wirings comprising a plurality of first wirings formed substantially in parallel to each other and a plurality of second wirings formed substantially in parallel to each other and facing the plurality of second wirings via the central space and that the first wirings and the second wirings are formed substantially in parallel to each other, the plurality of first wirings forms a first wiring group having a width W1 along an axial axis of a rotation direction of a motor, the plurality of second wirings forms a second wiring group having a width W2 along the rotation direction of the motor such that the width W1 of the first wiring group is substantially equal to the width W2 of the second wiring group, and each of the openings in the central space of a respective one of the coils has a width WO along the rotation direction of the motor such that each of the width W1 and the width W2 is shorter than the width WO (see fig. 20A and an enlarged portion thereof with annotations).
RE claim 3/2, EP’309 discloses the motor coil substrate, wherein the plurality of coils [2.1-2.n] is formed such that an angle between the plurality of first wirings and an axial axis of the rotation direction of the motor is substantially 90 degrees (see enlarged portion of Fig. 20A with annotations).

    PNG
    media_image8.png
    811
    1210
    media_image8.png
    Greyscale


RE claims 5/1, 11/2 and 16/3, EP’309 discloses the motor coil substrate, wherein the coil substrate is formed such that the plurality of coils is arrayed from the first end to the second end and has gaps (unnumbered, but the gaps, i.e. the distance, therebetween respective two adjacent coils are shown in figs. 19A-19B) formed between adjacent ones of the coils, and configured to be folded and form a laminated coil substrate when folded such that the laminated coil substrate is configured to be wound and form the cylindrical shape (see figs. 3B, 19A-19B).
RE claim 9/1, 15/2 and 20/3, EP’309 discloses the motor coil substrate that same as in claim 1, and a magnet [19 figs. 17A-17C] positioned inside the cylindrical shape formed by winding the coil substrate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP’309, as applied in the base claims, in view of CN 102403087 (herein SN’087).
EP’309 discloses the claimed motor coil substrate, except for the added limitations in the above listed claims.  
CN’087 teaches a coil substrate comprising a laminated substrate [3] having laminated coil [103] formed by stacking plural of coils in an overlapping manner (see fig. 3), wherein the coil substrate is configured to be stacked such that the second wiring group of a lower one of the coils and the first wiring group of an upper one of the coils overlap in the opening of the central space of an inner one of the coils (see fig. 8 with annotations).

    PNG
    media_image9.png
    830
    578
    media_image9.png
    Greyscale


The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, those skilled in the art would understand that the CN’087 important teaching concept is to laminate the coils in an overlapping manner such that the second wiring group of a lower coil and the first wiring group of an upper coil overlap in the opening of the central space in order to increasing the coil density of the coil substrate, while maintaining the overall stacked coil shape to be the same as the shape of each individual coil; resulting in improving coil efficiency.
Owing to the EP’309 coil substrate with each of the coils has a plurality of first wirings formed substantially in parallel to each other and a plurality of second wirings formed substantially in parallel to each other and facing the plurality of second wirings via the central space and that the first wirings and the second wirings are formed substantially in parallel to each other (figs. 5, 19A-20A], and by applying the CN’087 important teaching concept; therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art by laminating the prior art coils such that the coil substrate is configured to be folded such that the second wiring group of a lower one of the coils and the first wiring group of an upper one of the coils overlap in the opening of the central space of an inner one of the coils.  Doing so would enable to increase the coil density of the coil substrate, while maintaining the overall stacked coil shape to be the same as the shape of each individual coil; resulting in improving coil efficiency.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834